DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):  
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  first identifier and second identifier in claims 9, 18 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification discloses:  
 [00188], [00189], Fig. 25 – “… the host 2510 includes a display mediation component 2540 and a physical function GPU driver 2515 for performing the attachment and managing the rendering of the planes on a display 2536… frame buffer 2501 provides framebuffer object 2545 containing information for VF1, Pipe0, Plane0;…”  Fig. 25 illustrates that the framebuffer object 2545 includes the plane identifier (first identifier) and pipe identifier (second identifier).  The framebuffer object is included in display mediation 2540, which is included in the host 2510.  The host is considered to be the corresponding structure for plane identifier and the pipe identifier.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. U.S. Pub. No. 2005/0210158 in view of Asaro et al. U.S. Pub. No. 2019/0004840, Vembu et al. U.S. Pub. No. 2009/0245521, Nolte et al. U.S. Pub. No. 2003/0098881 and Ayanam et al. U.S. Pub. No. 2015/0109310.    
Re:  claim 1, Cowperthwaite teaches 
1. (Currently Amended) A graphics processing apparatus comprising:  first execution circuitry (Host 100; Cowperthwaite, Fig. 2) to execute instructions (VMM 230; Cowperthwaite, Fig. 2) to implement a host and virtualization instructions to implement a virtualized execution environment comprising a plurality of virtual machines (VMs); (“… multiple Virtual Machines on a host may directly access and share the full functionality of a single graphics device.  Fig. 2 illustrates a system according to an embodiment of the present invention… As illustrated, Enhanced VMM 230 may manage access to Graphics Accelerator 200 such that each Virtual Machine on Host 100 may directly access the device.  Additionally, Enhanced VMM 200 may manage the display output form the Virtual Machines to ensure the output is viewable… Enhanced VMM 230 may therefore be implemented in software (e.g., as a standalone program and/or a component of a host operating system)… Each Virtual Machine may be allocated a portion of Host 100’s memory for use by the Guest OS and Guest Software (e.g., as illustrated in Fig. 2, “VM Memory 210” may be assigned to VM 110 and “VM Memory 220” may be assigned to VM 120)… Enhanced VMM 230 may also be allocated an area of memory on Host 100… Enhanced VMM 230 may associate portions of Enhanced VMM Memory 235 to specific Virtual Machines to enable storing and/or retrieval of the execution state information for Graphics Accelerator 200.”; Cowperthwaite, [0016], [0017], Fig. 2)
VMM 230 can be implemented as software.  Fig. 2 illustrates that host 100 (first execution circuitry) executes VMM 230 (instructions to implement the host) and Guest Software 112, 122 (virtualization instructions) used to implement VMs 110, 120 (to implement a virtualized execution environment comprising a plurality of virtual machines).  
second execution circuitry (Graphics Accelerator 200; Cowperthwaite, [0022], Fig. 2) to execute graphics instructions to render framebuffers on behalf of each VM, each framebuffer associated with a virtual function (VF); (“… each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside.  Generally speaking, there are two logical “partitions” to Graphics Accelerator 200, namely the “render” partition and the “display” partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer.  The display partition of the device handles the scan-conversion of the contents of the frame-buffer for display on Display Device 170.”; Cowperthwaite, [0022], Fig. 2)
Fig. 2 illustrates that each VM 110, 120 is assigned a region of memory (VM memory 210, 220), which include frame buffers.  The rendering partition of the graphics accelerator executes graphics instructions and renders the contents of, for example, the frame buffer included in VM memory 210 of VM 110.  Then the rendering partition of the graphics accelerator executes graphics instructions and renders the contents of the frame buffer included in VM memory 220 of VM 120.  Cowperthwaite is silent, however, Asaro teaches each framebuffer associated with a virtual function (VF). (“Within the VF configuration space 414, the frame buffer BAR 418 specifies a system physical address that begins a contiguous range of system physical addresses that includes the frame buffer apertures 424 for each of the virtual functions.  For example, if each frame buffer aperture 424 is 64 megabytes in size, then the frame buffer aperture 424(0) for the first virtual function starts at the address specified by the frame buffer BAR 418…”; Asaro, [0051], Fig. 4)
Fig. 4 illustrates that each frame buffer is associated with at least one virtual function.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of each framebuffer associated with a virtual function (VF), in order to protect registers of the accelerated processing device designated as physical-function-or-virtual-function registers, as taught by Asaro. ([0008])   
Cowperthwaite is silent, however, Vembu teaches and a display engine comprising one or more display pipes and a plurality of display planes; (“The display hardware may use new hooks to be able to read out of protected memory.  The architecture may provide a mechanism for the application 110 to specify which of the display planes are allowed to access protected memory.  Typical display engines have a number of displayed planes that can generate memory accesses and send data out through the display pipe.”; Vembu, [0044])
The display hardware (display engine) includes plural display planes and at least one display pipe.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of a display engine comprising one or more display pipes and a plurality of display planes, in order to enable a user to retrieve encrypted content to be displayed on a portion of a display monitor without the data being available to be intercepted by other software applications, or third parties, as taught by Vembu. ([0013])  
Cowperthwaite is silent, however, Nolte teaches wherein a dynamic mapping is to be performed to associate one or more of the framebuffers to one or more of the display planes, (“Display controller 412 uses a frame buffer 413 to store and retrieve color information on a pixel-by-pixel basis that is updated several times per second… Frame buffer 413 includes a plurality of entries 506 where each entry is associated with a particular pixel, coordinate, or location on the screen of a display device.”; Nolte, [0049], Fig. 5)
The frame buffer includes a plurality of entries, where each entry is associated with (mapped to) a particular pixel, coordinate or location on the screen (display plane) of a display device.  The color information for the pixels stored in the frame buffer on a pixel by pixel basis.  The color information for these pixels is updated several times per second.  These updates are associated with (dynamically mapped to) the particular pixel, coordinate or location on the screen (display plane) of a display device.  
the dynamic mapping comprising generating a framebuffer object with framebuffer information required by a physical function (PF) of the host to update the one or more display planes. (“… the present invention associates an object ID value with each pixel, where the object ID value provides a unique identification of the object having a surface displayed at that pixel… The object ID value indicates the object closest of front-most with respect to the viewing perspective”… The object ID can be determined readily during the rendering process and then written to the frame buffer… the present invention includes unique object identification values with the display information for each object... the object ID value is stored with color information in the frame buffer of a display device… Display controller 412 uses a frame buffer 413 to store and retrieve color information on a pixel-by-pixel basis that is updated several times per second… These objects are sent to rendering processes 502 that function to render an image of the objects.  A two-dimensional bit map is computed and sent to operating system GUI process 504 that handle the processes of communicating with the frame buffer 413 and drawing the rendered image onto a display screen.  Preferably, the task of encoding the object ID values into the color information is handled in the rendering process 502 such that the GUI processes 504 require little or no modification.  Frame buffer 413 includes a plurality of entries 506 where each entry is associated with a particular pixel, coordinate, or location on the screen of a display device.”; Nolte, [0025], [0026], [0036], [0041], [0049])
An object ID value is generated and associated with each pixel.  The object ID is then stored and/or encoded with color information in the frame buffer (generating a framebuffer object with framebuffer information).  Graphical objects that are created by application software are sent to the rendering process 502 (physical function of the host), which uses the object ID and the color information to render the objects and update the displayed image (to update the one or more display planes).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of a dynamic mapping is to be performed to associate one or more of the framebuffers to one or more of the display planes, the dynamic mapping comprising generating a framebuffer object with framebuffer information required by a physical function (PF) of the host to update the one or more display planes, in order to perform object identification and selection with little memory overhead thereby greatly reducing the hardware requirements for the display device, as taught by Nolte. ([0027])  
Cowperthwaite is silent, however, Ayanam teaches, wherein the framebuffer object is to be decoded by the first execution circuitry, the decoded framebuffer object being used to configure the second execution circuitry to render the one or more framebuffers. (“The remote desktop server (not shown) then sends the encoded image frame data to the thin client 140 through the network 170… At the thin client, the VDC 320, when executed at the processor 144, the processor 144 receives the encoded image frame data through the network communication interface 162.  The VDC 320 can decompress and decode… the encoded image frame data.  The decoded frame data is placed in the display memory are 460 of the RAM 148.  Subsequently the graphic processing unit 142 can access the display memory area 460 and generate display signals based on the decoded image frame data, and then send the display signals to the monitor 160 through a video port 150.”; Ayanam, [0064], [0065], Fig. 3)
The encoded image frame data is received at the thin client.  The VDC of the thin client, is executed by the processor 144 (first execution circuitry), which then decodes the encoded image frame data (framebuffer object to be decoded).  The decoded frame data (decoded framebuffer object) is placed in display memory and used by the GPU (used to configure the second execution circuitry) to generate display images (to render the one or more framebuffers).  Ayanam can be combined with Cowperthwaite and Nolte such that the object ID of Nolte is included in the image frame data of Ayanam.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of the framebuffer object is to be decoded to configure the second execution circuitry to render the one or more framebuffers, in order to maintain virtual server images synchronized across physical machines, as taught by Ayanam. ([0052])  
Re:  claim 4, Cowperthwaite is silent, however, Asaro teaches 
4. (Previously Presented) The graphics processing apparatus of claim 1 wherein the framebuffer information comprises a base address associated with a respective framebuffer. (“The PF configuration space 402 includes a frame buffer base address register (“BAR”) 406… The frame buffer BAR (PF) 406 specifies the system physical address for the frame buffer for the physical function – pointing to a frame buffer 407 for the physical function…”; Asaro, [0049], [0050])
The frame buffer information includes a frame buffer base address register, which specifies the system physical address for the frame buffer for the physical function.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of the framebuffer information comprises a base address associated with a respective framebuffer, in order to use the base address registers as part of a memory mapping mechanism, mapping addresses in system physical address to individual registers associated with the APD, as taught by Asaro. ([0051])  
Re:  claim 8, Cowperthwaite is silent, however, Asaro teaches
8. (Original) The graphics processing apparatus of claim 1 wherein each framebuffer object comprises a virtual function number to identify a virtual function associated with a corresponding framebuffer. (“Within the VF configuration space 414, the frame buffer BAR 418 specifies a system physical address that begins a contiguous range of system physical addresses that includes the frame buffer apertures 424 for each of the virtual functions.  For example, if each frame buffer aperture 425 is 64 megabytes in size, then the frame buffer aperture 424(0) for the first virtual function starts at the address specified by the frame buffer BAR 418, the frame buffer aperture 424(1) for the second virtual function starts at that address+64 MB, the frame buffer aperture 424(2) for the third virtual function starts at that address+128 MB, and so on.”; Asaro, [0051])
Each virtual function is located in a frame buffer aperture (block of system memory).  Fig 4 illustrates, for example, that virtual function 0 (virtual function number) is located in frame buffer aperture 424(0) (corresponding frame buffer) and virtual function 1 (virtual function number) is located in frame buffer aperture (1) (corresponding frame buffer).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of each framebuffer object comprises a virtual function number to identify a virtual function associated with a corresponding framebuffer, in order to use the base address registers as part of a memory mapping mechanism, mapping addresses in system physical address to individual registers associated with the APD, as taught by Asaro. ([0051])  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite in view of Asaro, Vembu, Nolte and Ayanam as applied to claim 1 above, and further in view of Estable U.S. Pub. No. 2019/0066381.  
Re:  claim 2, Cowperthwaite is silent, however, Estable teaches 
2. (Original) The graphics processing apparatus of claim 1 wherein the framebuffer information comprises framebuffer dimensions. (“Fig. 20 is a block diagram of an exemplary frame buffer data structure that uses the data types of Fig. 19.  The Frame Buffer Data Structure 700 includes unsigned short values for width 710 and height 720 in pixels… followed by red, green and blue byte (RGB) values for each redij, greenij, blueij at location (I,j) in the frame…”; Estable, [0111])
The frame buffer data structure includes information on the width and height (framebuffer dimensions) of the frame buffer in pixels.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of the framebuffer information comprises framebuffer dimensions, in order to represent an image which may be displayed or communicated from a remote location to a local location, as taught by Estable. ([0111])  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite in view of Asaro, Vembu, Nolte and Ayanam as applied to claim 1 above, and further in view of Moore U.S. Pub. No. 2013/0138860.  
Re:  claim 3, Cowperthwaite is silent, however, Moore teaches 
3. (Original) The graphics processing apparatus of claim 1 wherein the framebuffer information comprises a framebuffer format. (“The USB Video device class definition has a pixel data header that describes a block of pixel data followed by the pixel data information.  The pixel data header consists of:  a frame buffer layout format code value (e.g. 2d vs 3d), a color format code value (e.g.rgb8, rgb16, etc.)…”; Moore, [0051])
The pixel data header includes frame buffer information, such as the frame buffer layout format code value (framebuffer format).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of the framebuffer information comprises a framebuffer format, in order to write updated pixel da into the frame buffer based on the header information such as the frame buffer format, as taught by Moore. ([0052])  
Claims 5, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite in view of Asaro, Vembu, Nolte and Ayanam as applied to claim 1 above, and further in view of Hobbs U.S. Pub. No. 2014/0285502.  
Re:  claim 5, Cowperthwaite is silent, however, Hobs teaches 
5. (Previously Presented) The graphics processing apparatus of claim 1 wherein framebuffer objects are to be read to generate corresponding decoded framebuffer information. (“Display encoder module 134 reads frame buffers in processors memory 132 and stores the frame buffer information in independent frame buffers in display encoder memory 136… Display encoder module 134 then accesses frame buffer memory areas 140, 142, 144 and 146 in display encoder memory, independently encodes the display images associated with each remote display system and transmits encoded data from connection 154 across network 104 to their designated decoder(s)… Decoders 102, 170 and 172 receive the display information, decode it and write it to the appropriate remote frame buffers where it is available for display on the appropriate remote monitor.”; Hobbs, [0033], [0035], Fig. 1)
Frame buffer information is stored in the frame buffers of display encoder memory 136, is read and encoded by the display encoder module and is transmitted to the decoders.  The decoders receive this frame buffer information, decode it and write it to the appropriate remote frame buffers for display on the corresponding remote monitor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of framebuffer objects are to be read to generate corresponding decoded framebuffer information, in order to render different images for each remote display such that the image attributes, such as aspect ratio and size exactly match the capabilities of the target display, as taught by Hobbs. ([0029])  
Re:  claim 6, Cowperthwaite is silent, however, Hobbs teaches 
6. (Previously Presented) The graphics processing apparatus of claim 5 wherein the decoded framebuffer information is used to perform a display engine update and/or a display plane update. (“Display encoder module 134 reads frame buffers in processor memory 132 and stores the frame buffer information in independent frame buffers in display encoder memory… Display encoder module 134 then access frame buffer memory areas 140, 142, 144 and 146 in display encoder memory, independently encodes the display images associated with each remote display system and transmits encoded data from connection 154 across network 104 to their designated decoder(s)… Decoders 102, 170 and 172 receive the display information, decode it and write it to the appropriate remote frame buffer where it is available for display on the appropriate remote monitor… Encoder control 220 controls which frame buffer of display encoder memory to access and which region to access based on which regions have changed and require transmission… encoder control 220 is responsible for copying frame buffer information… One method uses software that tracks regions of processor memory that have been updated.  This table may be maintained by the CPU, which monitors graphic commands and determines which areas of processor memory 132 are being updated.  Changed areas are marked for reading in the software table.  Display encoder module 134 then reads only areas marked in the software table and resets the table once the areas have been copied to display encoder memory 136… Display encoder module 434 receives video signal 410 in a format as previously described and stores the image in wide frame buffer 502 of display encoder memory 136.  Display encoder module 434 then processes the image and sends different sections of the image across network 104 to different decoders 510, 512 and 514 shown.  In Fig. 5, image sections decoded by decoder 510 are stored in remote frame buffer 516 and displayed on remote display 520 by remote display controller 511…. ”; Hobbs, [0033], [0035], [0040], [0048], Figs. 2, 3 and 5)
Figs. 2 and 3 illustrate that the encoder control 220 (plane arbiter), of the display encoder module 134, is implemented by the host computer system 100 (host).  Encoder control controls which frame buffers (which include frame buffer information) and regions of the display encoder memory to access based on which regions have changed/updated and require transmission (Fig. 5) to the different decoders (to use the decoded framebuffer information).  Then the image sections and frame buffer information are decoded and stored in remote frame buffer 516 and displayed on remote display 520 (to perform a display engine update and/or a display plane update).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of the decoded framebuffer information is used to perform a display engine update and/or a display plane update, in order to render different images for each remote display such that the image attributes, such as aspect ratio and size exactly match the capabilities of the target display, as taught by Hobbs. ([0029])  
Re:  claim 7, Cowperthwaite is silent, however, Hobbs teaches 
7. (Previously Presented) The graphics processing apparatus of claim 6 wherein the display engine update and/or display plane update comprises updating one or more registers of the second execution circuitry to indicate the dynamic mapping to associate the one or more framebuffers to the one or more of the display planes. (“… visual information derived by software applications on host computer system 100 is written directly to display encoder module 134 where it is stored in independent frame buffers in display encoder memory 136… Display encoder module 134 then accesses frame buffer memory areas 140, 142, 144 and 146 in display encoder memory, independently encodes the display images associated with each remote display system and transmits encoded data from connection 154 across network 104 to their designated decoder(s)… the image in frame buffer 140 is transmitted to decoder 170, the image frame buffer 142 is transmitted to decoder 106 and the images in frame buffers 144 and 146 are transmitted to decoder 172 where they are decoded and stored in frame buffers 116 and 118 of the remote memory 114.  Decoders 102, 170 and 172 receive the display information, decode it and write it to the appropriate remoter frame buffer where it is available for display on the appropriate remote monitor. ”; Hobbs, [0034], [0035], Fig. 1)
Fig. 1 illustrates that frame buffers 1-4 of the display encoder memory 136 are mapped to the corresponding frame buffers 1-4 of the displays (display planes) that correspond to decoders 102, 170 and 172.  For example, frame buffer 2 142 of the display encoder memory, is mapped to frame buffer 2 162 of display (display plane) 120.  
(“… connection 150 is a Digital Packet Video Link (DPVL) connection and processor interface and registers 230 capture the DPVL streams for each display and stores them in different frame buffers in display encoder memory 136.”; Hobbs, [0037], Figs. 1-2)
Fig. 2 illustrates that the registers 230, of the display encoder module 134, capture the DPVL streams (updates) for each display (display plane).   The registers of the display encoder module are updated with DVPL streams, which are used to update frame buffers 1-4 of the display encoder memory.  Frame buffers 1-4 of the display encoder memory are then sent to corresponding frame buffer for each of the displays.  For example, frame buffers 3-4 of the display encoder memory (Fig. 1) are sent to frame buffers 3 and 4 of displays 124 and 126 (display planes), respectively.  Also, remote display system 102, which includes decoder 106 and display 120, a display engine that is being updated.  Thus, the registers of the display encoder module are updated to indicate the dynamic mapping to associate one or more frame buffers (frame buffers 1-4 of the display encoder memory 136) to the one or more of the display planes (such as displays 120, 124 and 126).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of the display engine update and/or display plane update comprises updating one or more registers of the second execution circuitry to indicate the dynamic mapping to associate the one or more framebuffers to the one or more of the display planes, in order to render different images for each remote display such that the image attributes, such as aspect ratio and size exactly match the capabilities of the target display, as taught by Hobbs. ([0029])  
Re:  claim 9, Cowperthwaite is silent, however, Hobbs teaches
9. (Currently Amended) The graphics processing apparatus of claim 8 wherein a  first identifier and a  second identifier of each framebuffer object are to indicate a plane and pipe of the display engine associated with the corresponding framebuffer respectively. (“… display encoder memory 136 incorporates multiple independent frame buffers, including frame buffer memory areas 140, 142, 144 and 146 shown.  Frame buffer memory areas 140, 142, 144 and 146 each have a pixel resolution and size based on the attributes of one or more associated remote displays and therefore each frame buffer may have different pixel resolutions and dimensions… shown in Fig. 1, the image in frame buffer 140 is transmitted to decoder 170, the image frame buffer 142 is transmitted to decoder 106 and the images in frame buffers 144 and 146 are transmitted to decoder 172 where they are decoded and stored in frame buffers 116 and 118 of remote memory 114.  Decoders 102, 170 and 172 receive the display information, decode it and write it to the appropriate remote frame buffer where it is available for display on the appropriate remote monitor.”; Hobbs, [0031], [0035], Fig. 1)
Each of the frame buffer memory areas 140, 142, 144 and 146 (frame buffers) has a pixel resolution and size (first identifier and second identifier) based on the attributes of one or more associated remote displays.  Fig. 1 illustrates, for example, that frame buffer 2 142 is associated with remote display system 102 (display pipe), which includes display 120 (display plane).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of a first identifier and a second identifier of each framebuffer object are to indicate a plane and pipe of the display engine associated with the corresponding framebuffer respectively, in order to render different images for each remote display such that the image attributes, such as aspect ratio and size exactly match the capabilities of the target display, as taught by Hobbs. ([0029])  
Claims 10, 19; 13, 17, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite in view of Asaro, Nolte and Ayanam.  
Re:  claims 10 and 19, Cowperthwaite teaches 
10. (Currently Amended) A method comprising:  executing host instructions by a first execution circuitry (Host 100; Cowperthwaite, Fig. 2) to implement a host and a virtualized execution environment comprising a plurality of virtual machines (VMs); (“Fig. 1 illustrates a typical virtual machine host platform (“Host 100”) having one or more display devices (collectively illustrated as “Display Device 170”) and input devices such as keyboard and/or mouse (collectively illustrated as “Input Device 180”)… A virtual-machine monitor (“VMM 130”) typically runs on the host platform and presents an abstraction(s) and/or view(s) of the platform (also referred to as “virtual machines” or “VMs”) to other software… VMM 130 may be implemented in software (.g., as a standalone program and/or a component of the host operating system), hardware, firmware and/or any combination thereof.”; Cowperthwaite, [0011])
The VMM (host instructions) runs (executes) on the host platform (first execution circuitry) and presents virtual machines (virtualized execution environment comprising a plurality of virtual machines) to other software.  
executing graphics instructions by second execution circuitry (Graphics Accelerator 200; Cowperthwaite, [0022], Fig. 2) to render framebuffers on behalf of each VM, each framebuffer associated with a virtual function (VF); (“… each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside.  Generally speaking, there are two logical “partitions” to Graphics Accelerator 200, namely the “render” partition and the “display” partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer.  The display partition of the device handles the scan-conversion of the contents of the frame-buffer for display on Display Device 170.”; Cowperthwaite, [0022], Fig. 2)
Fig. 2 illustrates that each VM 110, 120 is assigned a region of memory (VM memory 210, 220), which include frame buffers.  The rendering partition of the graphics accelerator executes graphics instructions and renders the contents of, for example, the frame buffer included in VM memory 210 of VM 110.  Then the rendering partition of the graphics accelerator executes graphics instructions and renders the contents of the frame buffer included in VM memory 220 of VM 120.  Cowperthwaite is silent, however, Asaro teaches each framebuffer associated with a virtual function (VF). (“Within the VF configuration space 414, the frame buffer BAR 418 specifies a system physical address that begins a contiguous range of system physical addresses that includes the frame buffer apertures 424 for each of the virtual functions.  For example, if each frame buffer aperture 424 is 64 megabytes in size, then the frame buffer aperture 424(0) for the first virtual function starts at the address specified by the frame buffer BAR 418…”; Asaro, [0051], Fig. 4)
Fig. 4 illustrates that each frame buffer is associated with at least one virtual function.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of each framebuffer associated with a virtual function (VF), in order to protect registers of the accelerated processing device designated as physical-function-or-virtual-function registers, as taught by Asaro. ([0008])   
Cowperthwaite is silent, however, Nolte teaches and dynamically mapping a framebuffer to one or more display planes of a display engine, (“Display controller 412 uses a frame buffer 413 to store and retrieve color information on a pixel-by-pixel basis that is updated several times per second… Frame buffer 413 includes a plurality of entries 506 where each entry is associated with a particular pixel, coordinate, or location on the screen of a display device.”; Nolte, [0049], Fig. 5)
The frame buffer includes a plurality of entries, where each entry is associated with (mapped to) a particular pixel, coordinate or location on the screen (display plane) of a display device.  The color information for the pixels stored in the frame buffer on a pixel by pixel basis.  The color information for these pixels is updated several times per second.  These updates are associated with (dynamically mapped to) the particular pixel, coordinate or location on the screen (display plane) of a display device.  
wherein dynamically mapping comprises generating a framebuffer object with framebuffer information required by a physical function (PF) of the host to update the one or more display planes. (“… the present invention associates an object ID value with each pixel, where the object ID value provides a unique identification of the object having a surface displayed at that pixel… The object ID value indicates the object closest of front-most with respect to the viewing perspective”… The object ID can be determined readily during the rendering process and then written to the frame buffer… the present invention includes unique object identification values with the display information for each object... the object ID value is stored with color information in the frame buffer of a display device… Display controller 412 uses a frame buffer 413 to store and retrieve color information on a pixel-by-pixel basis that is updated several times per second… These objects are sent to rendering processes 502 that function to render an image of the objects.  A two-dimensional bit map is computed and sent to operating system GUI process 504 that handle the processes of communicating with the frame buffer 413 and drawing the rendered image onto a display screen.  Preferably, the task of encoding the object ID values into the color information is handled in the rendering process 502 such that the GUI processes 504 require little or no modification.  Frame buffer 413 includes a plurality of entries 506 where each entry is associated with a particular pixel, coordinate, or location on the screen of a display device.”; Nolte, [0025], [0026], [0036], [0041], [0049])
An object ID value is generated and associated with each pixel.  The object ID is then stored and/or encoded with color information in the frame buffer (generating a framebuffer object with framebuffer information).  Graphical objects that are created by application software are sent to the rendering process 502 (physical function of the host), which uses the object ID and the color information to render the objects and update the displayed image (to update the one or more display planes).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of dynamically mapping a framebuffer to one or more display planes of a display engine, wherein dynamically mapping comprises generating a framebuffer object with framebuffer information required by a physical function (PF) of the host to update the one or more display planes, in order to perform object identification and selection with little memory overhead thereby greatly reducing the hardware requirements for the display device, as taught by Nolte. ([0027])  
Cowperthwaite is silent, however, Ayanam teaches, wherein the framebuffer object is to be decoded by the first execution circuitry, the decoded framebuffer object being used to configure the second execution circuitry to render the one or more framebuffers. (“The remote desktop server (not shown) then sends the encoded image frame data to the thin client 140 through the network 170… At the thin client, the VDC 320, when executed at the processor 144, the processor 144 receives the encoded image frame data through the network communication interface 162.  The VDC 320 can decompress and decode… the encoded image frame data.  The decoded frame data is placed in the display memory are 460 of the RAM 148.  Subsequently the graphic processing unit 142 can access the display memory area 460 and generate display signals based on the decoded image frame data, and then send the display signals to the monitor 160 through a video port 150.”; Ayanam, [0064], [0065], Fig. 3)
The encoded image frame data is received at the thin client.  The VDC of the thin client, is executed by the processor 144 (first execution circuitry), which then decodes the encoded image frame data (framebuffer object to be decoded).  The decoded frame data (decoded framebuffer object) is placed in display memory and used by the GPU (used to configure the second execution circuitry) to generate display images (to render the one or more framebuffers).  Ayanam can be combined with Cowperthwaite and Nolte such that the object ID of Nolte is included in the image frame data of Ayanam.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Cowperthwaite by adding the feature of the framebuffer object is to be decoded by the first execution circuitry, the decoded framebuffer object being used to configure the second execution circuitry to render the one or more framebuffers, in order to maintain virtual server images synchronized across physical machines, as taught by Ayanam. ([0052])  
Claims 13 and 22 are a method and a machine-readable medium respectively, both are analogous to the apparatus of claim 4, both are similar in scope to the apparatus of claim 4, and both are rejected under the same rationale as claim 4.  
Claims 17 and 26 are a method and a machine-readable medium respectively, both are analogous to the apparatus of claim 8, both are similar in scope to the apparatus of claim 8, and both are rejected under the same rationale as claim 8.  
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite in view of Asaro, Nolte and Ayanam as applied to claims 10 and 19 above, and further in view of Estable.
Claims 11 and 20 are a method and a machine-readable medium respectively, both are analogous to the apparatus of claim 2, both are similar in scope to the apparatus of claim 2, and both are rejected under the same rationale as claim 2.  
Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite in view of Asaro, Nolte and Ayanam as applied to claims 10 and 19 above, and further in view of Moore.  
Claims 12 and 21 are a method and a machine-readable medium respectively, both are analogous to the apparatus of claim 3, both are similar in scope to the apparatus of claim 3, and both are rejected under the same rationale as claim 3.  
Claims 14, 15, 16, 18, 23, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite in view of Asaro, Nolte and Ayanam as applied to claims 10 and 19 above, and further in view of Hobbs.  
Claims 14 and 23 are a method and a machine-readable medium respectively, both are analogous to the apparatus of claim 5, both are similar in scope to the apparatus of claim 5, and both are rejected under the same rationale as claim 5.  
Claims 15 and 24 are a method and a machine-readable medium respectively, both are analogous to the apparatus of claim 6, both are similar in scope to the apparatus of claim 6, and both are rejected under the same rationale as claim 6.  
Claims 16 and 25 are a method and a machine-readable medium respectively, both are analogous to the apparatus of claim 7, both are similar in scope to the apparatus of claim 7, and both are rejected under the same rationale as claim 7. 
Claims 18 and 27 are a method and a machine-readable medium respectively, both are analogous to the apparatus of claim 9, both are similar in scope to the apparatus of claim 9, and both are rejected under the same rationale as claim 9.  

Response to Arguments
Applicant’s arguments, see Request for Continued Examination, filed 6/30/2022, with respect to the Objection to claims 19-27 have been fully considered and are persuasive.  The Objection of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Request for Continued Examination, filed 6/30/2022, with respect to 35 U.S.C. § 101 Rejection of claims 19-27 have been fully considered and are persuasive.  The 35 U.S.C. § 101 Rejection of the previous Office Action has been withdrawn. 
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Claims 9, 18, and 27 have been interpreted under 35 U.S.C. § 112(f) as allegedly having a placeholder term without a structural modifier preceding it… these claims are amended to remove the cited terms.  Accordingly, the Applicant respectfully requests withdrawal of the objections to claims 9, 18, and 27.”
Examiner disagrees.  Claims 9, 18 and 27 have been amended from pipe identifier and plane identifier to first identifier and second identifier.  The amended terms “first identifier” and “second identifier” are still generic placeholders coupled with functional language without recited sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Interpretation under 35 U.S.C. § 112(f) is maintained.  
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“The Office Action concedes that the combination of Cowperthwaite, Asaro, Vembu, Nolte fails to teach or suggest the framebuffer object decoding to configure the second execution circuitry to render the one or more framebuffers but asserts that Ayanam cited paragraphs [0064]-[0065] and Figure 3 cure the deficiency… Ayanam cited portions fail to teach or suggest the claim element as amended.  Ayanam paragraphs [0064]-[0065] teaches that a thin client 140 takes in encoded image data and decodes it through a virtual desktop client (VDC) 320, which is stored in RAM 148 of the thin client 140… Thus, the thin client 140 performs the decoding, while the virtual machines 134, 136, and 138 are implemented in computer system 105 apart from the thin client 140.  In contrast, the first execution circuitry in claim 1 is required to (1) implement a plurality of VMs (“first execution circuitry to execute instructions to implement a host and virtualization instructions to implement a virtualized execution environment comprising a plurality of virtual machine s(VMs)”), AND (2) to decode the framebuffer object (“the dynamic mapping comprising generating a framebuffer object with framebuffer information required by a physical function (PF) of the host to update the one or more display planes, wherein the framebuffer object is to be decoded by the first execution circuitry, the decoded framebuffer object being used to configure the second execution circuitry to render the one or more of the framebuffers”)… Since Cowperthwaite in view of Asaro, Vembu, Nolte, and Ayanam at least fails to teach or suggest the first execution circuitry as recited in claim 1, the combination of the five references can’t teach or suggest amended clam 1.”  
Examiner disagrees.  First execution circuitry is used to implement plural VMs.  Cowperthwaite teaches a Host 100 (first execution circuitry) that is used to implement plural VMs.  Cowperthwaite teaches “… multiple Virtual Machines on a host may directly access and share the full functionality of a single graphics device.  Fig. 2 illustrates a system according to an embodiment of the present invention… As illustrated, Enhanced VMM 230 may manage access to Graphics Accelerator 200 such that each Virtual Machine on Host 100 may directly access the device.  Additionally, Enhanced VMM 200 may manage the display output form the Virtual Machines to ensure the output is viewable… Enhanced VMM 230 may therefore be implemented in software (e.g., as a standalone program and/or a component of a host operating system)… Each Virtual Machine may be allocated a portion of Host 100’s memory for use by the Guest OS and Guest Software (e.g., as illustrated in Fig. 2, “VM Memory 210” may be assigned to VM 110 and “VM Memory 220” may be assigned to VM 120)… Enhanced VMM 230 may also be allocated an area of memory on Host 100… Enhanced VMM 230 may associate portions of Enhanced VMM Memory 235 to specific Virtual Machines to enable storing and/or retrieval of the execution state information for Graphics Accelerator 200.” (Cowperthwaite, [0016], [0017], Fig. 2).  VMM 230 can be implemented as software.  Fig. 2 illustrates that host 100 (first execution circuitry) executes VMM 230 (instructions to implement the host) and Guest Software 112, 122 (virtualization instructions) used to implement VMs 110, 120 (to implement a virtualized execution environment comprising a plurality of virtual machines).  Ayanam teaches the first execution circuitry decoding the framebuffer object.  Ayanam teaches, “The remote desktop server (not shown) then sends the encoded image frame data to the thin client 140 through the network 170… At the thin client, the VDC 320, when executed at the processor 144, the processor 144 receives the encoded image frame data through the network communication interface 162.  The VDC 320 can decompress and decode… the encoded image frame data.  The decoded frame data is placed in the display memory are 460 of the RAM 148.  Subsequently the graphic processing unit 142 can access the display memory area 460 and generate display signals based on the decoded image frame data, and then send the display signals to the monitor 160 through a video port 150.” (Ayanam, [0064], [0065], Fig. 3).  The encoded image frame data is received at the thin client.  The VDC of the thin client, is executed by the processor 144 (first execution circuitry), which then decodes the encoded image frame data (framebuffer object to be decoded).  The decoded frame data (decoded framebuffer object) is placed in display memory and used by the GPU (used to configure the second execution circuitry) to generate display images (to render the one or more framebuffers).
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Amended claims 10 and 19 contain features similar to amended claim 1, and the Applicant respectfully submits that the foregoing reasons apply, and Cowperthwaite in view of Asaro, Vembu, Nolte, and Ayanam fails to teach or suggest amended claim 1, 10 and 19.”
Examiner disagrees.  Claim 1 as well as claims 10 and 19 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.  Applicant argues regarding the dependent claims:  
“These claims are allowable for at least the reason that they depend directly or indirectly on allowable independent claims 1, 10, and 19.”
Examiner disagrees.  The independent claims 1, 10 and 19 as well as the dependent claims have been rejected.  Please see the corresponding rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donna J. Ricks/Examiner, Art Unit 2612 





/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612